DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 30, 2020 was filed on the mailing date of the application on June 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 6 similarly recite:
a) “calculating a plurality of feature planes…the same coordinates of a plurality of feature planes” where the claims fail to distinguish each of the “plurality of feature planes” thus is unclear if it is intended to be the same or different. 
b) “the same feature plane” where the claims refer to “ a plurality of feature planes” but fail to specify that a “feature plane” is part of the “plurality of feature planes,” thus is not distinctly defined, and further lack antecedent basis for “the same feature plane.”
c) “the same coordinates” where the claims fail to distinctly define any “coordinates,” and further lack antecedent basis for “the same coordinates.”
d) “the same layer” where the claims fail to distinctly define any “layers,” and further lack antecedent basis for “the same layer.”
e) “write…data of successive lines…in different memories…write data at the same coordinates…in different memories…read out data of successive lines…from the different memories…read out the data…from the different memories…” where the claims note two different sets of “different memories” (e.g. “different memories” which data of successive lines are written, and “different memories” which data at the same coordinates are written), where the two sets of “different memories” are not distinctly defined, and further is unclear as to which “different memories” are later referred (e.g. “different memories” which data of successive lines are read, and “different memories” which data at the same coordinates are read).
f) “write…data of successive lines…write data at the same coordinates…read out the data of the successive lines…read out the data at the same coordinates…and then transmit the data to the operation unit…” where the claims fail to distinctly define “data” and which “data” is transmitted to the operation unit.
Claims 2 and 3 recite, “for each layer” where claims 2 and 3 depend upon independent claim 1 which recites, “the same layer,” where claim 1 further fails to define any “layer,” thus lack antecedent basis for “each layer” (see the rejection regarding “the same layer” above).
Claim 3 further recites, “the number of lines of each feature plane” where claim 3 depends upon independent claim 1 which recites, “a plurality of feature planes” (twice) and “the same feature plane,” but fails to specify whether “each feature plane” as part of the “plurality of feature planes,” and to which “plurality of feature planes” is being referred (see the rejection regarding “a plurality of feature planes” and “the same feature plane” above).  Further, the claim fails to specify “each feature plane” has “lines,” thus lacks antecedent basis for “the number of lines of each feature plane.”  
Claim 4 recites, “the number of memories...the number of feature planes…the M feature planes…the same address in different memories, data at the same coordinates of the feature planes in the same group…” (see the rejection regarding “different memories,” 
NOTE: Due to the numerous 112(b) issues noted above, a prior art rejection is not attempted to avoid erroneous interpretation of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Munteanu et al. (US 9,665,799) disclose a convolutional neural network for an image processing system comprising a convolution engine and an image cache further comprising a plurality of interleaved memories capable of simultaneously providing pixels at an output port which is read by the convolution engine which further performs operations to product an output pixel value.
Sasamoto et al. (US 2019/0361620) disclose a semiconductor device including an accelerator section that performs computation on a plurality of intermediate layers included in a convolutional neural network by using a memory having a plurality of banks capable of changing the read/write status on an individual bank basis.
Xu et al. (US 2019/0095130) disclose a system and method including an external memory for storing feature maps and weights and a operation device including an operation instruction circuit, an operation circuit, a buffer and a storage area instruction circuit, where the operation instruction circuit issues an operation instruction for an operation type of either one of a first operation and a second operation; the operation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612